Case: 2:19-cv-04995-ALM-CMV Doc #: 21 Filed: 11/02/20 Page: 1 of 1 PAGEID #: 2053



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


LEWIS L. FULWILEY,

                       Plaintiff,
                                                           Case No.: 2:19-cv-4995
v.                                                         Chief Judge Algenon L. Marbley
                                                           Magistrate Judge Vascura

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on September 14, 2020. The Magistrate Judge recommended that the Court

reverse the Commissioner’s non-disability determination and remand this case for rehearing

pursuant to Sentence Four of § 405(g). (ECF No. 20). The time for filing objections to the

Report and Recommendation has passed, and no objections have been filed to the Report and

Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the Report and

Recommendation. The decision of the Commissioner of Social Security is hereby REVERSED,

and this case is REMANDED to the Commissioner and the ALJ for rehearing pursuant to

Sentence Four of § 405(g).

       The Clerk shall remove ECF No. 20 from the Court’s pending motions list and enter

judgment in favor of Plaintiff.

       IT IS SO ORDERED.

                                                     ______________  _____  ________
                                                   ALGENON L. MARBLEY, CHIEF JUDGE
DATED: November 2, 2020                            UNITED STATES DISTRICT COURT
